Citation Nr: 0431601	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder, bipolar disorder, and dysthymia.

2.  Entitlement to service connection for arthritis and 
fibromyalgia.

3.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease, currently 20 percent disabling.

4.  Entitlement to an increased rating for cervical strain 
with degenerative disc disease, currently 20 percent 
disabling.

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

ATTORNEY FOR THE BOARD

T. Robinson, Counsel
REMAND 

The veteran served on active duty from July 1979 to February 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 1997 and August 1997 of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

In November 2004, the veteran was scheduled for a 
videoconference hearing.  The day after the scheduled 
hearing, the veteran learned of the hearing and he notified 
the Board that he did not receive notice of the hearing even 
though he had notified the RO of a recent change of address.  

In order to ensure due process, this case is remanded for the 
following action. 

Should the veteran for a videoconference hearing. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




